        Case 1:15-cv-07433-RWS Document 960 Filed 12/10/18 Page 1 of 1



                                                                           Sigrid S. McCawley, Esq.
                                                                         Telephone: (954) 356-0011
                                                                       Email: smccawley@bsfllp.com



                                       December 10, 2018

VIA CM/ECF

Honorable Judge Robert W. Sweet
District Court Judge
United States District Court
500 Pearl Street
New York, NY 10007


       Re:     Giuffre v. Maxwell,
               Case No.: 15-cv-07433-RWS


Dear Judge Sweet,
        We are in receipt of Intervenor Dershowitz’s letter (DE 956) filed on December 3, 2018.
Intervenor Dershowitz has made serious allegations against Plaintiff and her counsel regarding an
alleged leak of sealed materials. Because Intervenor Dershowitz has failed to provide any details
whatsoever concerning his allegations (which appear to have been made as part of his press
strategy in responding to public criticism over his work for Jeffrey Epstein), it is difficult for
Plaintiff to respond with specificity. Plaintiff and her counsel are committed to fulfilling their
obligations under the Court’s protective order, and we take Intervenor Dershowitz’s allegations
seriously. We request that the Court allow us to take Intervenor Dershowitz’s deposition to
ascertain with as much detail as possible what he is alleging, and what basis, if any, he has for
what he has alleged.


                                     Respectfully Submitted,


                                     Sigrid S. McCawley
                                     Sigrid S. McCawley
